Case 1:19-cr-00392-AMD Document 8 Filed 08/28/19 Page 1 of 4 PagelD #: 16

AES:AAS
F. #2019R01145

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

     

 

wi ee eee xX
UNITED STATES OF AMERICA INFORMATION,
(2 as 9 Y
- against - _ J _

(T. 18, U.S.C., §§ 981 (a)(1)(C), 1349
BO MAO, and 3551 et seq.; T. 21, U.S.C,

§ 853(p); T. 28, U.S.C., § 2461(c))

Defendant.
BLOCK, J.

pe ee eee eee xX

THE UNITED STATES ATTORNEY CHARGES: LEVY, M J .
CONSPIRACY TO COMMIT WIRE FRAUD

1. In or about and between 2016 and the present, both dates being
approximate and inclusive, within the Northern District of Texas and elsewhere, the
defendant BO MAO, together with others, did knowingly and intentionally conspire to devise
a scheme and artifice to defraud a technology company headquartered in the Northern
District of California (the “Victim Company”), and to obtain money and property from the
Victim Company by means of one or more materially false and fraudulent pretenses,
representations and promises, and for the purpose of executing such scheme and artifice, to
transmit and cause to be transmitted, by means of wire communication in interstate and
foreign commerce, one or more writings, signs, signals, pictures and sounds, contrary to Title
18, United States Code, Section 1343.

(Title 18, United States Code, Sections 1349 and 3551 et seq.)

 
Case 1:19-cr-00392-AMD Document 8 Filed 08/28/19 Page 2 of 4 PagelD #: 17

CRIMINAL FORFEITURE ALLEGATION

2. The United States hereby: gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c), which require any person convicted of such offense to forfeit any property,

real or personal, constituting, or derived from, proceeds obtained directly or indirectly as a

result of such offense.

3. If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

(a)
(b)
(c)
(d)
(e)

divided without difficulty;

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
Case 1:19-cr-00392-AMD Document 8 Filed 08/28/19 Page 3 of 4 PagelD #: 18

to seek forfeiture of any other property of the defendant. up to the value of the forfeitable

_ property described in this forfeiture allegation.

(Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))

RICHARD P. DONOGHUE ()
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK.

BORAH L. CONNOR
CHIEF
MONEY LAUNDERING
AND ASSET RECOVERY SECTION
CRIMINAL DIVISION
U.S. DEPARTMENT OF JUSTICE

ape A
| a We af] AMES
JAY, BRATT CO
CHIEF —
COUNTERINTELLIGENCE AND
EXPORT CONTROL SECTION
' NATIONAL SECURITY DIVISION
U.S. DEPARTMENT OF JUSTICE

 
 

bLO9-PSZ (BIL) Mousony ‘SQ JUNISISSY ‘UoWOOS “~W Japupxaly

 

 

 

$ [Pg
WO
oo Of aK fo
Mp ee S1yj qanoo uado ut papi
uossadado

7129 end Y

 

(©)1T9¢z § “o's ‘87 -TDess
§ “o's “It LL “bes 19 I¢¢¢ “6rel (CONT) (R)z86 8§ “O'S ‘81 -D)

NOLLVIAROANI ~

 

Case 1:19-cr-00392-AMD Document 8 Filed 08/28/19 Page 4 of 4 PagelD #: 19

‘yuepusyzoq

‘OVW Od

SA

VOTYHINV dO SALV.LS CALINA FHL

NOISIAIC TYNINLO
MOA MAN fo 1914181 NYALSVA

LYNOD LIRLLSIC SALVLS CHINA

 

$8 “NA
“ON, pe-dad Wao
SVITONGIO? -#'A
